DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Brooks (Reg. No. 34,129) on February 26, 2021.

3.	The application has been amended to the claims as follows:

Claim 11, (Currently amended) A method of driving a display device including a plurality of pixels, comprising:
externally receiving input image data corresponding to a current frame;
generating a first compensation grayscale value with reference to an input grayscale value of the input image data, age values of the plurality of pixels, and a first lookup table;
 based on the generated degradation  and the age values.
generating a second compensation grayscale value with reference to the first compensation grayscale value, the age values, and a second lookup table; and
generating compensation data by applying the second compensation grayscale value to the input image data,
wherein the input grayscale value, the first compensation grayscale value, and the second compensation grayscale value correspond to different age values, respectively, and corresponds to a same luminance.

Allowable Subject Matter
4.	Claims 1-3, 5-14 and 16-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “a degradation data generation unit configured to generate degradation data corresponding to the first compensation grayscale value and configured to generate a second age value based on the generated degradation data and the first age value”. 
Claim 11 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “generating degradation data corresponding to the first 

The closest prior art Han (US 2017/0213493 A1) teaches the first compensated grayscale value corresponds to the age data (the first compensated grayscale value is generated corresponding to the age data), and the degradation data is updated based on input data (IGRAY).
However, Han do not teach “generating degradation data corresponding to the first compensation grayscale value and updating the age values based on the generated degradation data and the age values”. 

Claims 2-3, 5-10, 12-14 and 16-18 depend from claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691                                                                                                                                                                                                        
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691